ORDER

PER CURIAM.
Defendant, Belinda Williams, appeals from the judgment entered on a jury verdict finding her guilty of two counts of forgery, a class C felony, in violation of Section 570.090.1(1) RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced her to fifteen years imprisonment on each count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).